Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Dunlap on 2/17/2022.
The application has been amended as follows: 
Claim 1, lines 13-17 are amended as follows (add, [[delete]]):
two arms, the two arms connected to the body at an interior edge of the body, the two arms defining a top surface and a bottom surface opposite of the top surface, the top surface angled with respect to an upper surface of the body such that a bend is defined between the two arms and the body, the bottom surface angled with respect to a lower surface of the body, and the top surface facing the first segment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in obvious combination, fails to teach a pipe coupling comprising a pivot clip comprising two arms, the two arms connected to the body at an interior edge of the body, the two arms defining a top surface and a bottom surface opposite of the top surface, the  such that a bend is defined between the two arms and the body, the bottom surface angled with respect to a lower surface of the body, and the top surface facing the first segment in combination with the other limitations of the claim.  Specifically, Clements (USPN 3971573) teaches a clip (61) having a plurality of arms (four arms shown), however, the arms are not arranged such that a bend is defined between the two arms and the body rather they are flat with respect to one another at an angle of 0 or 180 degrees (figure 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726